Citation Nr: 0947429	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to May 22, 2006, for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1964 
to January 1987.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2006 
rating determination of the VA Regional Office (RO) in 
Manila, the Philippines that granted a total rating based on 
unemployability due to service-connected disability, 
effective from May 22, 2006.  The Veteran appeals for an 
earlier effective date.  


FINDINGS OF FACT

1.  Prior to May 22, 2006, the Veteran did not have a single 
disability rated 60 percent or more, or two or more 
disabilities with at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent. 

2.  During the one year prior to May 22, 2006, the evidence 
does not show that the Veteran's service-connected 
disabilities became so incapacitating as to render the him 
totally disabled and unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date prior to May 22, 2006, for 
the grant of a total rating  based on individual 
employability are not met. 38 U.S.C.A. §§ 5110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he met the schedular criteria for a 
total rating based on unemployability when he filed a claim 
for such in June 2005.  As such, he maintains that an award 
of unemployability is warranted from that date.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by a letter dated in June 
2006 that addressed the required notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The notice letter 
addressed the effective date elements of the claim. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these 
reasons, the Board may proceed to decide the appeal.  Any 
notice error as to this appeal may not be presumed to be 
prejudicial and is harmless. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The appellant was afforded VA examinations in 
July 2005 and June 2006 to evaluate his service-connected 
disabilities.  He requested a personal hearing and was 
scheduled for one but cancelled his appearance by letter 
received in June 2006.  The Veteran does not contend that 
there is any outstanding evidence that has not been received 
or considered.  The Board is not aware of the existence of 
any additional relevant evidence which has not been obtained.  
It is therefore found that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.400 (2009).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2009).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. §  5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 
Fed.Reg. 56704 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2009).

The veteran's service-connected disabilities alone must be 
sufficiently severe to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).

Factual Background 

VA regulations governing the award of effective dates for 
increased ratings require that the Board generally look to 
the evidence pertaining to the Veteran's service-connected 
disability(ies) during the one-year period prior to a claim 
to determine whether an "ascertainable that an increase in 
disability had occurred."  A claim for total rating based on 
unemployability is a claim for increased compensation, and 
the effective date rules for increased compensation apply. 
See Hurd v. West, 13 Vet. App. 449 (2000).    

The Veteran was afforded VA diabetes/cardia, eye, peripheral 
nerve and genitourinary evaluations in July 2005.  It was 
noted that after retirement from the military in 1987, he had 
worked as a cook between 2001 and 2002 and had not worked 
since 2003.  He reported a hobby of raising gamebirds for 
cockfighting.  The appellant's primarily complaints at that 
time were loss of erectile dysfunction, bilateral blurred 
vision, tingling of both feet and hands, dyspnea on severe 
exertion, and intermittent cramps and numbness of the lower 
extremities.  It was noted that there might be significant 
effects from vision difficulty due to diabetes.  He related 
that he became easily tired.  A comprehensive evaluation 
relative to each service-connected disorder was performed.  
The cardiac and diabetes examiner found that effects of such 
on his employability was no more than mild to moderate.  
Peripheral neuropathy with associated neuritis and neuralgia 
was found.  

By rating decision in August 2005, service connection was 
granted for peripheral neuropathy of the upper and lower 
extremities, each separately rated 10 percent disabling.  The 
RO confirmed and continued the ratings for ischemic heart 
disease, diabetes mellitus and erectile dysfunction, rated 30 
percent, 20 percent, and zero percent disabling, 
respectively.  A combined disability evaluation of 70 percent 
was in effect for service-connected disability.  

The Veteran's private physician, R. P. deJesus, M.D., wrote 
in April 2006 that the appellant had only intermittent 
control of his diabetes due to inconsistent compliance in 
dietary management, and had been prescribed multiple 
medications in this regard.  

An application for a total rating based on unemployability 
was received on May 22, 2006.  VA cardiac, diabetes, 
peripheral nerves, genitourinary and eye examinations were 
conducted in June 2006.  The Veteran said that he led a 
sedentary lifestyle but had bred gamecocks as a form of 
livelihood since 1987.  It was reported that he was 
unassisted in the activities of daily living.  Diabetes was 
noted to poorly controlled and that arteriosclerotic heart 
disease had been a complication.  Of three blood pressure 
readings taken at that time, the highest was 170/90.  The 
examiner stated that the appellant had persistent high blood 
sugar, lethargy, body malaise and weakness but that effects 
on his usual daily activities were none to mild.  It was 
opined that the Veteran could still be employed in jobs that 
required supervisory tasks by strictly adhering to his diet, 
exercising, being compliant with medication and visiting his 
doctor.  It was added that diabetes did not entirely preclude 
his being employed.  

The Veteran complained of progressively worsening vision.  It 
was determined that effects on his daily activities were from 
mild to moderate.  The examiner stated that visual acuity 
could not be corrected and reading ordinary materials was not 
possible because of macular edema that was a result of 
diabetic retinopathy.  It was found that the presence of 
diabetic cataracts further deteriorated his vision.  The 
genitourinary examiner stated that there was no significant 
restriction in this ability to obtain/retain employment due 
to erectile dysfunction.  

On VA cardiac examination, the Veteran voiced complaints of 
chest discomfort related to moderate exertion.  He said that 
he was only able to walk about 200 to 300 feet or climb about 
10 steps before becoming tired.  On this occasion, the 
appellant reiterated that he bred gamecocks as a source of 
living, and took care of them.  He said that he fed and gave 
them water, and also mowed the grass.  Following 
comprehensive cardiac evaluation, the examiner opined that 
the Veteran's cardiac condition was not a definite 
contraindication to employment, and that he might still 
tolerate some jobs that were supervisory, clerical or 
administrative, or jobs that required light physical exertion 
but no heavy lifting, carrying, pushing or pulling.  

The examiner for peripheral nerves noted that the Veteran 
continued to complain of numbness and tingling and 
intermittent cramping of both lower legs.  However, it was 
found that motor and sensory function, muscle strength, and 
gait and balance were normal.  It was opined that there was 
some nerve dysfunction but that there was no affect on usual 
daily activities.

By rating decision in October 2006, the service connected 
heart disease was recharacterized as ischemic heart disease 
associated with diabetes mellitus, Type II with retinopathy 
and cataracts.  The disability evaluation was increased to 60 
percent.  All other disability ratings were confirmed and 
continued.  A total rating based on unemployability was 
granted from the date of the claim received on May 22, 2006.  

Legal Analysis

In this case, the record reflects that when the RO 
adjudicated the claim for unemployability in August 2005, the 
Veteran had a combined disability rating of 70 percent for 
service-connected disability.  However, under 38 C.F.R. 
§ 4.16(a) (2009), he did not meet the threshold criteria for 
assigning individual unemployability, as he did not have one 
disability that was rated 60 percent or more, nor did have 
two or more disabilities with at least one disorder rated 40 
percent or more to bring the combined rating to 70 percent or 
more.  Nevertheless, the primary question for consideration 
in this instance is whether the service-connected 
disabilities were sufficient in and of themselves to render 
the average person or the Veteran personally unable to secure 
or follow substantially gainful employment.  After careful 
review of the evidence of record and the contentions advanced 
by the appellant, the Board concludes that a basis for an 
earlier effective date for unemployability have not 
demonstrated.

The Board has considered all of the pertinent medical 
evidence and finds that it does not show that the appellant's 
service-connected disabilities precluded his securing or 
following some type of substantially gainful employment 
consistent with his education and occupational experience 
prior to May 22, 2006.  The complaints and findings 
delineated on VA examinations in July 2005 did not reflect 
any untoward symptomatology that would preclude employment.  
The effects from the Veteran's primary service-connected 
disorders, diabetes and heart disease, were determined to be 
no more than mild to moderate.  None of the VA examiners 
stated that the Veteran was unemployable on account of 
service-connected disabilities, either singly or in the 
aggregate.  He was shown to be able to attend to the 
activities of daily living, including supplementing his 
income by breeding gamecocks for sport.  Therefore, the 
clinical evidence does not show that it was factually 
ascertainable that the Veteran's service-connected 
disabilities increased in severity during the one year period 
prior to his may 22, 2006, so as to render him unable to 
engage in gainful employment.  

Following VA examination in July 2006, it was determined that 
the symptom complex associated with diabetes and heart 
disease had significantly increased in severity whereupon a 
60 percent disability rating was established.  It was only at 
this time that the appellant met the threshold criteria for 
establishing a total rating based on unemployability.  It was 
the RO's judgment at that time that the veteran had become 
unemployable due to service-connected disabilities, and a 
award of TDIU was granted.  

Under the circumstances, the effective date of the grant of a 
total rating based on unemployability can be no earlier than 
the date of receipt of the claim on May 22, 2006.  See 38 
U.S.C.A. § 5110(a)(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2007).  Therefore, an effective earlier date than 
May 22, 2006 for the grant of individual unemployability must 
be denied.  

The preponderance of the evidence is against the claim and 
the benefit of the doubt doctrine is not for application. See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).


ORDER

An effective date prior to May 22, 2006, for the grant of a 
total rating based on individual unemployability due to 
service-connected disability is not warranted.  The appeal is 
denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


